Exhibit 10.6
PURCHASE AND SALE AGREEMENT
by
and
between
MISSION PRESTON WOOD, DST, a Delaware statutory trust,
“Seller”
and
GRUBB & ELLIS APARTMENT REIT HOLDINGS, L.P.,
a Virginia limited partnership
“Purchaser”

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
INDEX

         
1. IDENTIFICATION OF PARTIES
    1  
 
       
2. DESCRIPTION OF THE PROPERTY
    2  
 
       
3. THE PURCHASE PRICE
    3  
 
       
4. TITLE
    5  
 
       
5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
    7  
 
       
6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
    13  
 
       
7. SELLER’S DELIVERIES
    14  
 
       
8. CONDITIONS PRECEDENT TO CLOSING
    20  
 
       
9. ADDITIONAL COVENANTS OF SELLER
    27  
 
       
10. SELLER’S CLOSING DOCUMENTS
    30  
 
       
11. PURCHASER’S CLOSING DOCUMENTS
    33  
 
       
12. PRORATIONS AND ADJUSTMENTS
    34  
 
       
13. CLOSING
    38  
 
       
14. CLOSING COSTS
    39  
 
       
15. LOSS BY FIRE, OTHER CASUALTY OR CONDEMNATION
    39  
 
       
16. DEFAULT
    41  
 
       
17. INTENTIONALLY OMITTED
    43  
 
       
18. BROKERS
    43  
 
       
19. MISCELLANEOUS
    43  
 
       
20. REPRESENTATIONS. WARRANTIES AND COVENANTS WITH RESPECT TO THE USA PATRIOT
ACT
    48  

- i -



--------------------------------------------------------------------------------



 



EXHIBITS

         
EXHIBIT A
  -   Legal Description of the Land
EXHIBIT A-1
  -   Due Diligence Delivery Documents
EXHIBIT B
  -   Rent Roll
EXHIBIT C
  -   List of Personal Property
EXHIBIT D
  -   List of Intangible Personal Property
EXHIBIT E
  -   Form of Earnest Money Note
EXHIBIT F
  -   Partnership Agreement
EXHIBIT G
  -   Form of Beneficial Owner’s Tax Basis Certification
EXHIBIT H
  -   Tax Protection Agreement
EXHIBIT I
  -   Schedule of Commissions
EXHIBIT J
  -   Schedule of Contracts
EXHIBIT J-1
  -   Existing Management Agreement
EXHIBIT K
  -   Schedule of Litigation and Disclosure Items
EXHIBIT L
  -   Form of Seller’s Certification of Non-Foreign Status
EXHIBIT L-1
  -   Form of Beneficial Owner’s Certification of Non-Foreign Status
EXHIBIT M
  -   Form of Certificate Regarding Representations and Warranties
EXHIBIT N
  -   Form of Limited Power of Attorney
EXHIBIT O
  -   Form of Bill of Sale
EXHIBIT P
  -   Form of Contract Assignment
EXHIBIT Q
  -   Form of Lease Assignment
EXHIBIT R
  -   Form of Notice to Tenants
EXHIBIT S
  -   Form of Audit Inquiry Letter

- ii -



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     1. IDENTIFICATION OF PARTIES
          THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as
of                     , 2010, between MISSION PRESTON WOOD, DST, a Delaware
statutory trust (“Seller”) and GRUBB & ELLIS APARTMENT REIT HOLDINGS, L.P., a
Virginia limited partnership, or its permitted assigns (“Purchaser”).
R E C I T A L S
     A. Seller owns that certain real property located in the City of Richardson
in Dallas County, Texas (the “State”), consisting of approximately 9.833 acres
of land, commonly known as “Mission Preston Wood Apartments,” and more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference (the “Land”), together with the improvements located thereon,
containing 194 apartment units, and all other improvements located thereon (the
“Improvements”).
     B. Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of Seller’s right, title and interest in and to the Property
(hereinafter defined) for the price and on the terms and conditions hereinafter
set forth.
     C. The date Purchaser receives a fully executed original counterpart of
this Agreement shall be the “Effective Date.”
     NOW, THEREFORE, in consideration of the foregoing, the covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     2. DESCRIPTION OF THE PROPERTY
          Seller hereby agrees to sell and convey to Purchaser and Purchaser
hereby agrees to purchase from Seller all of Seller’s right, title and interest
in and to the following:
          (a) The Land, together with the Improvements;
          (b) All of Seller’s interest as lessor in all leases covering the Land
and the Improvements (said leases, together with any and all amendments,
modifications or supplements thereto, are hereinafter referred to collectively
as the “Leases” and are identified in the Rent Roll (hereinafter defined)
attached hereto as Exhibit B);
          (c) All rights, privileges, easements and appurtenances appertaining
to the Land and the Improvements including, without limitation, all easements,
rights-of-way and other appurtenances used, connected with or inuring to the
beneficial use or enjoyment of the Land and the Improvements. The Land, the
Improvements and all such rights, privileges, easements and appurtenances
(including, without limitation, Seller’s interest as lessor under the Leases)
are sometimes hereinafter collectively referred to as the “Real Property;”
          (d) All personal property, equipment, supplies and fixtures
(collectively, the “Personal Property”) owned by Seller and used in the
operation of the Real Property including, without limitation, all property
described in Exhibit C attached hereto; and
          (e) All intangible property used in connection with the foregoing
including, without limitation, all trademarks, trade names (including, without
limitation, the exclusive right to use the name “Mission Preston Wood
Apartments”), and the contract rights, licenses (to the extent transferable),
permits (to the extent transferable) and warranties (to the extent
transferable), more particularly described in Exhibit D attached hereto (the
“Intangible Personal Property”). The Real Property, the Personal Property and
the Intangible Personal Property are sometimes hereinafter collectively referred
to as the “Property.”

- 2 -



--------------------------------------------------------------------------------



 



          (f) All of Seller’s right, title and interest in and to the Assumed
Loan (as hereinafter defined).
     3. THE PURCHASE PRICE
          The purchase price for the Property is Nine Million Seven Hundred
Thirty-Three Thousand and No/100 Dollars ($9,733,000.00) (the “Purchase Price”)
and shall be paid to Seller as follows:
          (a) Earnest Money.
          (i) Within three (3) business days after the Effective Date, Purchaser
shall deliver to Seller a Promissory Note in the form attached hereto as
Exhibit E and in face amount of one percent (1%) of the Purchase Price, or
Ninety Seven Thousand Three Hundred Thirty and No/100 Dollars ($97,330.00),
which is referred to in this Agreement as the “Earnest Money Note”. The Earnest
Money Note shall be returned to Purchaser (A) in the event of failure to close
this transaction by reason of a default by Seller or if Purchaser is expressly
otherwise entitled to the return of the Earnest Money Note pursuant to the terms
of this Agreement or (B) at Closing.
          (ii) If the transaction contemplated by this Agreement closes in
accordance with the terms and conditions of this Agreement, at Closing (as
hereinafter defined), the Earnest Money Note shall be returned to Purchaser and
shall not be credited toward the Purchase Price.
          (b) Payment at Closing. At Closing, Purchaser shall pay to Seller the
Purchase Price less the outstanding balance of the Assumed Loan and plus or
minus the adjustments and prorations required by this Agreement (the “Net
Purchase Price”). The Net Purchase Price shall be paid in the form of limited
partner units (the “OP Units”) in Purchaser, which OP Units represent a limited
partner interest in Purchaser with the rights and preferences

- 3 -



--------------------------------------------------------------------------------



 



as set forth in Purchaser’s Amended and Restated Agreement of Limited
Partnership dated as of August 27, 2010, a copy of which is attached hereto as
Exhibit F (the “Partnership Agreement”) and which OP Units shall be paid to the
beneficial interest holders in Seller (the “Beneficial Owners”) as set forth
herein. The total number of OP Units to be delivered by Purchaser to the
Beneficial Owners shall be determined by dividing the Net Purchase Price by nine
(9), and rounding up such number such that each Beneficial Owner shall receive a
whole number of OP Units. Seller shall notify Purchaser and certify to Purchaser
as true and correct the percentage ownership interest of each Beneficial Owner
at or before Closing.
          (c) Notwithstanding that the Property shall be conveyed to Purchaser
at Closing and that the Purchaser shall be irrevocably committed, as of Closing,
to issue the OP Units in the amount described in Section 3(b) above, the
Purchase Price shall be paid to the respective Beneficial Owners by issuance of
the OP Units, on a rolling basis, if necessary, only upon Purchaser’s receipt
from Seller, on behalf of that particular Beneficial Owner, of the following:
(i) a counterpart signature page to the Partnership Agreement executed by such
Beneficial Owner, (ii) an affidavit from such Beneficial Owner in the form
attached hereto as Exhibit L-1, (iii) if such Beneficial Owner desires to enter
into the Tax Protection Agreement, a counterpart signature page to the Tax
Protection Agreement executed by such Beneficial Owner in the form attached
hereto as Exhibit H, (iv) an IRS Form W-9, (v) a limited power of attorney in
the form attached hereto as Exhibit N, and (vi) any other information or
documents that may be required by Article IX of the Partnership Agreement,
provided, however, that any distributions that otherwise would be payable to
such Beneficial Owners during the period between the Closing and the delivery of
such documents and information shall be held by the Purchaser for the benefit of
such Beneficial Owners and be released to them simultaneously with

- 4 -



--------------------------------------------------------------------------------



 



the issuance of OP Units to such Beneficial Owners. In the event that any
particular Beneficial Owner fails to deliver any of the foregoing documents
within sixty (60) days following the Closing, such Beneficial Owner shall become
an economic interest holder in Purchaser, as described in Section 9.01(c) of
Purchaser’s Partnership Agreement, and the distributions held on the Beneficial
Owner’s behalf shall be distributed to such Beneficial Owner (subject in all
events to any applicable withholding taxes, including, but not limited to,
FIRPTA withholding and federal income tax backup withholding). Additionally,
Seller shall request from each Beneficial Owner (and Seller shall use diligent
efforts to obtain from each Beneficial Owner and deliver to Purchaser) an
executed certification as to such Beneficial Owner’s tax basis in its interest
in the Seller in the form attached hereto as Exhibit G (which tax basis shall be
as of the end of the tax year reflected in the final income tax returns most
recently filed by such Beneficial Owner with the applicable taxing authorities).
If any Beneficial Owner does not execute and deliver the certification of tax
basis in the form attached hereto as Exhibit G within sixty (60) days following
the Closing (but not later than the end of the calendar year of Closing), then
such Beneficial Owner shall be assumed to have no income tax basis in their
beneficial interest in Seller, and Purchaser will elect to use the “remedial
method” of making Internal Revenue Code Section 704(c) allocations as provided
in Treasury Regulations Section 1.704-3(d) with respect to the beneficial
interest in Seller.
          (d) Subject to the terms and conditions of this Agreement, Seller
shall assign to Purchaser and Purchaser shall assume from Seller, the Assumed
Loan.
     4. TITLE
          (a) Within three (3) business days after the Effective Date, Purchaser
shall order, at Purchaser’s expense, from Chicago Title Insurance Company (in
such capacity, “Title Insurer”), whose address is 5501 LBJ Freeway, Suite 200,
Dallas, Texas 75240, Attention:

- 5 -



--------------------------------------------------------------------------------



 



Debbie Moore, an owner’s title commitment on the Real Property and a commitment
to endorse the existing mortgagee policy for the Assumed Loan from the title
insurance company that issued such mortgagee policy (collectively, the
“Commitment”), together with legible copies of all documents relating to the
title exceptions referred to in the Commitment.
          (b) Within three (3) business days after the Effective Date, Purchaser
shall order, at Purchaser’s own expense, an updated survey of the Real Property
sufficient to enable Title Insurer to issue an ALTA owner’s policy of title
insurance (the “Survey”), showing lot lines and monuments, building lines,
easements both burdening and benefiting the Real Property, utilities, including
water and sewer lines to the point of connection with the public system, the
Improvements (including parking spaces), encroachments, if any, on the Real
Property or over adjoining properties, and other matters located on or affecting
the Real Property, together with a certificate as to whether the Real Property
lies within a flood zone as determined by the U.S. Department of Housing and
Urban Development. The Survey shall be certified as true and correct by the
surveyor for the benefit of Purchaser, the Purchaser’s lender and Title Insurer.
          (c) If the Commitment or Survey discloses exceptions to title
objectionable to Purchaser, in its sole discretion, as to the Property (except
for the first mortgage lien encumbering the Property and securing the loan from
Deutsche Banc Mortgage Capital, L.L.C. in the original principal sum of
$8,400,000.00, of which $8,400,000.00 is outstanding as of the Effective Date,
which loan shall be assumed by Purchaser at Closing (the “Assumed Loan”))
Purchaser shall deliver a copy of the Title Commitment and the Survey to Seller
and shall so notify Seller within ten (10) business days following Purchaser’s
receipt of the latest to be received of the Commitment and the Survey (the
“Title Objection Date”), and Seller shall have ten (10) business days from the
date of such notice to have each such unpermitted exceptions to

- 6 -



--------------------------------------------------------------------------------



 



title removed, or to have the Title Insurer commit to insure over such
unpermitted exception, or to correct each such other matter. If within such ten
(10) business day period, Seller fails to have each such unpermitted exception
removed, insured over or corrected as aforesaid, Purchaser may elect within
three (3) business days after such ten (10) business day period, as its sole and
exclusive remedy in such event, to either (i) terminate this Agreement and
immediately receive from Seller the Earnest Money Note, whereupon this Agreement
shall be null and void and of no further force or effect (except for any
obligations which expressly survive a termination of this Agreement), or
(ii) elect to accept title to such Property subject to such objectionable
exception (with a right to deduct from the Purchase Price any liens or
encumbrances of a definite or ascertainable amount up to an aggregate of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) whereupon such
exception(s) which had been objected to shall be deemed approved and shall
constitute Permitted Encumbrances. If Purchaser fails to make either such
election, Purchaser shall be deemed to have elected option (ii). Any matters
disclosed by the Commitment or the Survey and not objected to by Purchaser on or
before the Title Objection Date (other than those relating to the Assumed Loan)
shall be deemed approved by Purchaser and shall constitute Permitted
Encumbrances. If requested by Purchaser, Seller shall deliver to the Title
Company an affidavit required by the Title Company for an amendment to the
rights of parties in possession exception to “rights of apartment tenants in
possession, as apartment tenants only, pursuant to written but unrecorded rental
or lease agreements”.
     5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
          Seller hereby represents, warrants and covenants to Purchaser that the
following matters are true and correct as of the execution of this Agreement and
will also be true and correct as of the Closing, and all references to “Seller’s
actual knowledge” shall mean the actual knowledge of Christopher C. Finlay or
Jeff Goldshine:

- 7 -



--------------------------------------------------------------------------------



 



          (a) Seller is a statutory trust duly formed and validly existing under
the laws of the State of Delaware. This Agreement has been, and all the
documents executed by Seller which are to be delivered to Purchaser at the
Closing will be, duly authorized, executed and delivered by Seller and will be
legal, valid and binding obligations of Seller enforceable against Seller in
accordance with their respective terms (except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium and
other principles relating to or limiting the right of contracting parties
generally), will be sufficient to convey title (if they purport to do so) and
will not violate any provisions of any material agreement to which Seller is a
party or to which the Property or Seller is subject or bound. Subject to the
satisfaction of Section 8(a)(i) below, no consent, waiver or approval by any
third party is required in connection with the execution and delivery by Seller
of this Agreement or the performance by Seller of the obligations to be
performed by Seller under this Agreement.
          (b) Except as set forth on Exhibit M attached hereto, Seller has not
received from any governmental authority written notice, and Seller has no
actual knowledge (without any duty of inquiry or investigation) of any violation
of any zoning, building, fire or health code or any other statute, ordinance,
rule or regulation applicable to the Property, or any part thereof, that will
not have been corrected prior to Closing nor, to Seller’s actual knowledge, has
it received any written notice from any governmental authority regarding any
change to the zoning classification or any proceedings to widen or realign any
streets or highways adjacent to the Property or of any condemnation proceedings.
          (c) To Seller’s actual knowledge, (i) the operating statements, income
and expense reports and all other contracts or documents required to be
delivered to Purchaser pursuant to this Agreement are true, correct and complete
copies; and (ii) all contracts or

- 8 -



--------------------------------------------------------------------------------



 



documents required to be delivered to Purchaser pursuant to this Agreement are
in full force and effect, without material default by any party and without any
right of set-off except as disclosed in writing at the time of such delivery.
          (d) There is no master lease of the Property to any affiliate of
Seller, or if such master lease exists, Seller shall cause such master lease to
be terminated at Closing without Purchaser paying any termination fee. The Rent
Roll attached hereto as Exhibit B is true, correct and complete in all material
respects as of the date set forth on the Rent Roll. As of the Closing, the Rent
Roll delivered at the Closing will be true, correct and complete. The copies of
the Leases delivered to Purchaser are true, correct and complete copies and, to
Seller’s actual knowledge, are in full force and effect, without default by any
party and without any right of setoff, except as expressly provided by the terms
of such Leases or as disclosed on the Rent Roll attached hereto. The copies of
the Leases and other agreements with the tenants under the Leases (the
“Tenants”) delivered to Purchaser pursuant to this Agreement constitute the
entire agreements with such Tenants relating to the Real Property, have not been
materially amended, modified or supplemented, except for such amendments,
modifications and supplements delivered to Purchaser, and there are no other
leases or tenancy agreements affecting the Real Property.
          (e) Exhibit J attached hereto is a true and complete schedule of all
of the Contracts (as hereinafter defined in Section 7), true, complete and
correct copies of which have been delivered to Purchaser for Purchaser’s
approval within ten (10) business days hereof. Exhibit J-1 attached hereto is a
true and correct copy of the management agreement currently in effect with
respect to the Property. To Seller’s actual knowledge, the Contracts are in full
force and effect, without material default by any party and without any claims
made for the right of

- 9 -



--------------------------------------------------------------------------------



 



setoff, except as expressly provided by the terms of such Contracts or as
disclosed to Purchaser in writing at the time of such delivery. The Contracts
constitute the entire agreements with such vendors relating to the Property,
have not been materially amended, modified or supplemented, except for such
amendments, modifications and supplements as have been delivered to Purchaser,
and there are no other agreements with any third parties (excluding, however,
the Leases and Permitted Encumbrances) affecting the Property which will survive
the Closing.
          (f) At the Closing, there will be no outstanding contracts made by
Seller for the construction or repair of any improvements to the Improvements
which have not been fully paid for, and Seller shall cause to be discharged all
mechanics’ or materialmen’s liens arising from any labor or materials furnished
to the Improvements prior to the Closing.
          (g) Except as set forth in Exhibit K attached hereto, there are no
pending or, to Seller’s actual knowledge (without any duty of inquiry or
investigation), threatened legal proceedings or actions of any kind or character
affecting the Property or Seller’s interest therein, including, without
limitation, condemnation proceedings.
          (h) Seller has not received any actual written notice, and Seller has
no actual knowledge (without any duty of inquiry or investigation) of any civil,
criminal or administrative suit, claim, hearing, violation, investigation,
proceeding or demand pending or threatened against Seller or the Property
relating in any way to a Release or compliance with Environmental Laws. For
purposes of this Agreement, the phrase “Environmental Laws” shall mean any
federal, state or local law, statute, ordinance, order, decree, rule or
regulation and any common laws regarding health, safety, radioactive materials,
or the environment, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq. (“CERCLA”); the Resource Conservation and Recovery Act,
42

- 10 -



--------------------------------------------------------------------------------



 



U.S.C. § 6901, et seq. (“RCRA”); the Toxic Substances Control Act, 15 U.S.C. §
2601, et seq. (“TSCA”), the Occupational, Safety and Health Act, 29 U.S.C. §
651, et seq. (“OSHA”), the Clean Air Act, 42 U.S.C. § 7401, et seq. (“CAA”), the
Federal Water Pollution Control Act, 33 U.S.C. § 1251, et seq. (“FWPCA”), the
Safe Drinking Water Act, 42 U.S.C. § 3001, et seq. (“SDWA”), the Hazardous
Materials Transportation Act, 49 U.S.C. § 1802, et seq. (“HMTA”) and the
Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001, et seq.
(“EPCRA”), the Endangered Species Act of 1973, 16 U.S.C. § 1531 et seq. (“ESA”),
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.
(“FIFRA”) and other comparable federal, state or local laws, each as amended,
and all rules, regulations and guidance documents promulgated pursuant thereto
or published thereunder. The phrase “Hazardous Materials” shall mean each and
every element, compound, chemical mixture, contaminant, pollutant, material,
waste or other substance which is defined, determined or identified as hazardous
or toxic under Environmental Laws or the Release of which is regulated under
Environmental Laws. The term “Release” shall mean the discharge, disposal,
deposit, injection, dumping, spilling, leaking, leaching, placing, presence,
pumping, pouring, emitting, emptying, escaping, or other release of any
Hazardous Material. For purposes of the representations and warranties set forth
in this Section 5(h), “Hazardous Materials” shall not include consumer products,
office supplies, pool chemicals and cleaning and maintenance supplies stored and
used in the ordinary course of operation of the Property and in compliance with
applicable Environmental Laws.
          (i) As of the Effective Date, the outstanding principal balance of the
Assumed Loan is $8,400,000.00. All accrued interest has been paid to date.
Seller has timely paid all amounts and performed all monetary obligations
required of it by the loan documents pursuant to

- 11 -



--------------------------------------------------------------------------------



 



which the Assumed Loan was made (the “Assumed Loan Documents”). As of July 31,
2010, the amount of escrows or reserves held by Seller for maintenance and
capital repairs to the Property is $1,055.00 and the amount held for such
purposes by the Assumed Loan Lender (as hereinafter defined) is $89,880.00.
Seller has received no written notice of any defaults under the Assumed Loan
Documents, and to Seller’s actual knowledge (without any duty of inquiry or
investigation), no defaults are pending under the Assumed Loan Documents and no
facts or circumstances exist which, with the passage of time and/or the giving
of notice, would constitute a material default under the Assumed Loan Documents.
The Assumed Loan is a “qualified liability” within the meaning of Treasury
Regulations section 1.707-5(a)(6) that was incurred more than two years prior to
the Effective Date and has encumbered the Property throughout the two-year
period prior to the Effective Date.
          (j) Seller is not a foreign limited partnership, person or other
entity within the meaning of Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the “Code”), and Seller will furnish to Purchaser, prior to
the Closing, an affidavit in the form attached hereto as Exhibit L.
          (k) Seller represents and warrants to Purchaser that, as of the
Closing, each of the warranties and representations set forth in this Section 5
shall be true, complete and correct in all material respects except for changes
in the operation of the Property occurring prior to Closing which are
specifically permitted by this Agreement, and that all management contracts
pertaining to the Property shall be terminated (at no cost to Purchaser) at
Closing unless otherwise directed in writing by Purchaser. In the event that,
prior to Closing, Purchaser discovers a material breach of a representation or
warranty contained in this Agreement and made by Seller, Purchaser may, as its
sole and exclusive remedy, either (i) terminate this

- 12 -



--------------------------------------------------------------------------------



 



Agreement and receive back the Earnest Money Note, and in the event such
material breach is also intentional, a reimbursement of Purchaser’s actual
out-of-pocket costs and expenses incurred in connection the transaction
contemplated by this Agreement (including, without limitation, reasonable
attorneys’ fees) up to a maximum of Ninety Seven Thousand Three Hundred Thirty
and No/100 Dollars ($97,330.00) (the “Cap”), or (ii) waive such breach and
proceed to Closing with no reduction in the Purchase Price.
     6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
          (a) Purchaser is a limited partnership duly formed and validly
existing under the laws of the Commonwealth of Virginia. Purchaser hereby
represents and warrants to Seller that this Agreement has been, and all the
documents to be delivered by Purchaser to Seller or any Beneficial Owners, as
applicable, at the Closing (including, without limitation, all documents in
connection with the assumption of the Assumed Loan and the issuance of the OP
Units, to the extent executed by Purchaser) will be, duly authorized, executed
and delivered by Purchaser, are, and in the case of the documents to be
delivered will be, legal and binding obligations of Purchaser, are, and in the
case of the documents to be delivered will be, enforceable in accordance with
their respective terms (except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, moratorium and other principles
relating to or limiting the rights of contracting parties generally), and do
not, and will not at the Closing, violate any provisions of any material
agreement to which Purchaser is a party.
          (b) Purchaser is sophisticated and experienced in the acquisition,
ownership and operation of multi-family housing projects similar to the
Property, and has full knowledge of all applicable federal, state and local
laws, rules, regulations and ordinances in connection therewith.

- 13 -



--------------------------------------------------------------------------------



 



          (c) No pending or, to the knowledge of Purchaser, threatened
litigation exists which if determined adversely would restrain the consummation
of the transactions contemplated by this Agreement or would declare illegal,
invalid or non-binding any of Purchaser’s obligations or covenants to Seller
hereunder.
          (d) The issuance of the OP Units has been duly authorized, and when
the OP Units are issued to the applicable Beneficial Owners who have executed
and delivered to Purchaser the documents required by Section 3(c) hereof, such
newly issued OP Units will be validly issued by Purchaser and will be free and
clear of liens and encumbrances (but shall be subject to the provisions of the
Partnership Agreement). The Partnership Agreement attached hereto is a true and
complete copy thereof. There are no pending or, to Purchaser’s actual knowledge
(without any duty of inquiry or investigation), threatened legal proceedings or
actions against the Purchaser which if adversely determined would have a
material adverse effect on Purchaser’s finances or assets as a whole.
     7. SELLER’S DELIVERIES
          (a) Seller has delivered or made available on a secure data base (and
if not previously delivered or made available in the data base, Seller will
deliver to Purchaser no later than five (5) days following the request by
Purchaser), the following documents and the documents listed on Exhibit A-1 (the
“Due Diligence Documents”), to the extent in Seller’s possession or reasonable
control, and Seller shall deliver any updates to the Due Diligence Documents, if
any, as and when requested by Purchaser or Assumed Loan Lender:
          (i) A current rent roll pertaining to the Real Property (the “Rent
Roll”) setting forth in respect of each Tenant unit: the name of the Tenant
occupying such unit, the security deposit or other deposit paid by the Tenant
and held by Seller, the term of the Lease for such unit, the commencement date
for the term of the Lease for

- 14 -



--------------------------------------------------------------------------------



 



such space, the annual rent for each unit and the expiration date of the term of
such Lease.
          (ii) A statement of insurance coverage and premiums by policy type and
copies of insurance policies for the fire, extended coverage and public
liability insurance maintained by or for the benefit of Seller (the “Existing
Insurance Policies”), provided that Seller need not deliver such Policies to the
extent coverage is provided by Seller’s blanket policies.
          (iii) A copy of all income and expense statements, year end financial
and monthly operating statements for the Property (the “Operating Statements”)
for the three (3) most recent full calendar years prior to the Closing and, to
the extent available, the current year, and copies of operating budgets for the
current fiscal year.
          (iv) A copy of “as built” plans and specifications of the Improvements
(together with any other plans and specifications relating to the Real Property
in the possession or control of Seller).
          (v) Copies of any inspection, soils, engineering, environmental or
architectural notices, plans, diagrams, studies or reports in the possession or
control of Seller which relate to the physical condition or operation of the
Real Property or the Personal Property or recommended improvements thereto.
          (vi) A copy of the bill or bills issued for the most recent year for
which bills have been issued for all real estate taxes (including assessed
value) and personal property taxes, and a copy of any and all notices in the
possession or control of Seller pertaining to real estate taxes or assessments
applicable to the Real Property or the Personal Property (the “Tax Bills”).

- 15 -



--------------------------------------------------------------------------------



 



          (vii) A copy of all outstanding management, leasing, maintenance,
repair, service, pest control and supply contracts (including, without
limitation, janitorial, scavenger and landscaping agreements), equipment rental
agreements, all contracts for repair or capital replacement to be performed at
the Real Property, all contracts in Seller’s possession or control for repair or
capital replacement covering work performed at the Real Property during the
three (3) years immediately preceding the date hereof if the contract price was
in excess of $10,000, and any other contracts relating to or affecting the
Property (other than Leases) which will be binding upon the Property or
Purchaser subsequent to the Closing, all as amended (collectively, the
“Contracts”).
          (viii) A copy of all Leases and any other agreements which are in
effect thereto with the Tenants of the Real Property, all as amended, together
with any financial statements of such Tenants (to the extent such disclosure or
financial statements are not restricted by any applicable confidential agreement
and to the extent such financial statements are in the possession or control of
Seller).
          (ix) Copies of all certificate(s) of occupancy, licenses, permits,
authorizations and approvals in the possession or control of Seller which were
obtained by Seller with respect to the Property, or any portion thereof,
occupancy thereof or any present use thereof, including, without limitation,
such permits as are necessary for the present operation of the Property with
full use of all Improvements located thereon (the “Governmental Approvals”).
          (x) A copy of all guarantees and warranties relating to the Property
in the possession or control of Seller and a copy of all of the Assumed Loan
Documents.

- 16 -



--------------------------------------------------------------------------------



 



          (xi) Copies of pending insurance claims or litigation documents
relating to the Property.
          (xii) Any other documents and information in the possession or control
of Seller reasonably requested by Purchaser and used or useful in connection
with Seller’s ownership or operation of the Property.
          (b) Purchaser and its agents or representatives shall have no right to
enter upon the Property except with Seller’s prior approval, which shall not be
unreasonably withheld. Any such entry shall be upon not less than forty-eight
(48) hours’ prior notice (except as otherwise set forth herein), shall be during
normal business hours and shall be for the sole purpose of examining or
inspecting the Property, including for the purpose of allowing Assumed Loan
Lender to examine or inspect the Property, and such rights shall include the
right to conduct a Phase I Environmental Site Assessment (a “Phase I”); provided
that (i) no such entry upon the Property shall interfere with the operations of
Seller’s business on the Property or the rights of tenants, and (ii) Purchaser
maintains (and upon Seller’s request shall furnish to Seller a certificate of
insurance evidencing the same) insurance insuring Seller against loss by reasons
of matters set forth in the following sentence. Purchaser hereby agrees to pay,
protect, defend, indemnify and save Seller harmless against all liabilities,
obligations, claims (including mechanic’s lien claims), damages, penalties,
causes of action, judgments, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) imposed upon, incurred by or asserted
against Seller involving either bodily injury or property damage in connection
with or arising out of the entry by Purchaser or its agents or representatives
upon the Property, either prior to or after execution and delivery of this
Agreement and caused by Purchaser’s employees, agents or independent contractors
and the actions of such persons on the Property. In

- 17 -



--------------------------------------------------------------------------------



 



the event any portion of the Property is or has been damaged or excavated by
Purchaser, its employees, agents or independent contractors, Purchaser agrees to
return the Property to its condition immediately prior to such damage or
excavation. Any inspection of units shall be made during ordinary business hours
upon forty-eight (48) hours’ prior written notice to Seller, subject to rights
under the Leases. Notwithstanding anything contained in this Agreement to the
contrary, Purchaser shall have no right to conduct a Phase II Environmental Site
Assessment (a “Phase II”) unless (i) the results of Purchaser’s or its lender’s
Phase I recommends such Phase II, and (ii) Seller consents to such Phase II,
which consent shall not be unreasonably withheld. In the event that Seller fails
to grant its consent to such Phase II, or in the event that the lender of the
Assumed Loan (the “Assumed Loan Lender”) is not satisfied with the results of
such lender’s inspections, examinations and investigations of the Property
within the Lender’s Approval Period (as defined in Section 8(a)(i) below), then
Purchaser may, as its sole remedy, terminate this Agreement, whereupon the
Earnest Money Note shall be returned to Purchaser, and neither party shall have
any rights or obligations under this Agreement except those that expressly
survive a termination of this Agreement.
          (c) Notwithstanding any provision to the contrary herein, including,
without limitation, any provision stating that this Agreement shall become null
and void following a return or application of the Earnest Money Note or any
portion thereof, Purchaser’s obligations under this Section 7 shall survive the
expiration or termination of this Agreement, and shall survive Closing.
          (d) Purchaser hereby acknowledges and agrees that it has no rights of
inspection or examination of the Property except as set forth herein, provided,
however, that in no event shall any discoveries or findings made during such
inspections or examinations entitle

- 18 -



--------------------------------------------------------------------------------



 



Purchaser to terminate this Agreement except as expressly set forth herein, it
being the intent of the parties hereto that, except as expressly set forth
herein, Purchaser has no due diligence period under this Agreement.
          (e) Purchaser shall give Seller written notice of those Contracts
Purchaser desires Seller to terminate not less than forty-five (45) days prior
to Closing, and Seller shall arrange to terminate those Contracts designated by
Purchaser as of the Closing.
          (f) PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 5 OR OTHERWISE IN THIS AGREEMENT, SELLER IS
SELLING AND PURCHASER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS”
BASIS AND THAT PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS, OR BROKERS AS
TO ANY MATTERS CONCERNING THE PROPERTY, INCLUDING, WITHOUT LIMITATION: (i) the
quality, nature, adequacy and physical condition of the Property, including, but
not limited to, the structural elements, foundation, roof, appurtenances,
access, landscaping, parking facilities and the electrical, mechanical, HVAC,
plumbing, sewage and utility systems, facilities and appliances, (ii) the
quality, nature, adequacy and physical condition of soils, geology and any
groundwater, (iii) the existence, quality, nature, adequacy and physical
condition of utilities serving the Property, (iv) the development potential of
the Property, and the Property’s use, habitability, merchantability, or fitness,
suitability, value or adequacy of the Property for any particular purpose,
(v) the zoning or other legal status of the Property or any other public or
private restrictions on use of the Property, (vi) the compliance of the Property
or its operation with any applicable codes, laws, regulations, statutes,
ordinances, covenants,

- 19 -



--------------------------------------------------------------------------------



 



conditions and restrictions of any governmental or quasi-governmental entity or
of any other person or entity, (vii) the presence of Hazardous Materials on,
under or about the Property or the adjoining or neighboring property, (viii) the
quality of any labor and materials used in any improvements on the Real
Property, (ix) the condition of title to the Property, (x) the Leases or
Contracts and (xi) the economics of the operation of the Property.
          (g) Without limiting the above, except with respect to a breach by
Seller of any of the representations and warranties contained in Section 5
hereof or Seller’s obligations hereunder, or Seller’s fraud, Purchaser on behalf
of itself and its successors and assigns waives its right to recover from, and
forever releases and discharges, Seller, Seller’s affiliates, Seller’s
investment manager, the partners, trustees, shareholders, directors, officers,
employees and agents of each of them, and their respective heirs, successors,
personal representatives and assigns, from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever (including, without limitation,
attorneys’ fees and costs), whether direct or indirect, known or unknown,
foreseen or unforeseen, that may arise on account of or in any way be connected
with the physical condition of the Property or any law or regulation applicable
thereto, including, without limitation, the Environmental Laws.
          (h) The provisions of this Section 7 shall survive the Closing.
     8. CONDITIONS PRECEDENT TO CLOSING
          (a) The following shall be conditions precedent to Purchaser’s
obligation to consummate the purchase and sale transaction contemplated herein
(“Purchaser’s Conditions Precedent”):
          (i) Prior to the expiration of the period commencing on the Effective
Date and continuing for ninety (90) days thereafter (as such initial 90-day
period may be

- 20 -



--------------------------------------------------------------------------------



 



extended by Purchaser as provided below, the “Lender’s Approval Period”),
Purchaser shall have obtained, on terms acceptable to Purchaser in its sole
discretion, approval from the Assumed Loan Lender for the assumption of the
Assumed Loan by Purchaser, the assignment of the Assumed Loan by Seller and the
release of Seller or any guarantor of the Assumed Loan affiliated with Seller
from their respective obligations under the Assumed Loan Documents from and
after the Closing, and shall have delivered reasonably satisfactory written
evidence of the same to Seller (the “Assumption Approval”). The “Assumption
Approval” shall be deemed to include (1) the satisfactory completion by the
Assumed Loan Lender of all diligence investigations, inspections and tests, and
(2) the full negotiation and final approval of the Loan Assumption Documents (as
defined below) by Purchaser, Seller and the Assumed Loan Lender. Purchaser shall
have the one-time right to extend the initial 90-day Lender’s Approval Period
for an additional period of up to ninety (90) days, provided that (A) Purchaser
delivers written notice to Seller of its election to so extend the initial
90-day Lender’s Approval Period five (5) business days prior to the expiration
of the initial 90-day Lender’s Approval Period (the “Extension Notice”), (B)
simultaneously with Purchaser’s delivery of the Extension Notice, Purchaser
shall deliver to Seller an additional Promissory Note in the form attached
hereto as Exhibit E and in the face amount of one percent (1%) of the Purchase
Price, or Ninety Seven Thousand Three Hundred Thirty and No/100 Dollars
($97,330.00) (which, for purposes of this Agreement, shall be deemed to
constitute and be a part of the “Earnest Money Note” and shall be held by Seller
pursuant to the terms of Section 3 above), and (C) Assumed Loan Lender shall not
have refused to grant the Assumption Approval at any time prior to Purchaser’s
delivery of the Extension Notice.

- 21 -



--------------------------------------------------------------------------------



 



Seller agrees to cooperate with and to take all reasonable action to facilitate
Purchaser’s receipt of the Assumption Approval, however, Purchaser shall be
solely responsible to pay to Assumed Loan Lender any and all costs, fees and
expenses required in connection with the Assumed Loan assignment, assumption and
release (other than Seller’s legal fees to review the Loan Assumption
Documents). Purchaser and Seller shall execute and deliver at Closing, a loan
assumption agreement and any other documents required in connection with the
assignment and assumption of the Assumed Loan and the release of Seller and any
guarantor affiliated with Seller on the terms reflected in the Assumption
Approval, in form and content reasonably satisfactory to Purchaser and Seller
(the “Loan Assumption Documents”). In the event that Seller or Purchaser fails
to execute and deliver the Loan Assumption Documents or the Assumed Loan Lender
fails to approve the assignment, assumption and release as aforesaid, either
Seller or Purchaser shall have the right to terminate this Agreement, whereupon
all rights and obligations of the parties hereunder shall immediately terminate
(other than those obligations that expressly survive termination) and Seller
shall return the Earnest Money Note to Purchaser. Purchaser shall apply to
Assumed Loan Lender for Assumption Approval within sixty (60) days after the
Effective Date (the “Assumption Commencement”) and use good faith and diligent
efforts to obtain such consent from the Assumed Loan Lender prior to the
expiration of the Lender’s Approval Period; provided, however, so long as
Purchaser complies with its obligations under this Section 8(a), in no event
shall Purchaser have any liability for its failure to achieve such consent.
          (ii) Prior to the expiration of the Lender’s Approval Period, the OP
Units to be issued to the Beneficial Owners pursuant to this Agreement, together
with the

- 22 -



--------------------------------------------------------------------------------



 



OP Units to be issued by Purchaser to the beneficial interest holders of the
seven other Delaware statutory trusts known as Mission Barton Creek, DST,
Mission Battleground Park, DST, Mission Briley Parkway, DST, Mission Capital
Crossing, DST, Mission Mayflower Downs, DST, Mission Brentwood, DST, and Mission
Tanglewood, DST (collectively, the “Other DSTs”) in accordance with the seven
purchase and sale agreements of contemporaneous date herewith between Purchaser
and the Other DSTs shall have been duly registered (collectively, the
“Registrations”) pursuant to an effective registration statement with the U.S.
Securities and Exchange Commission (“SEC”) and in each state or provincial
jurisdiction where registration is required in accordance with all applicable
federal, state and provincial laws, rules and regulations (each, a “Registration
Statement” and collectively, the “Registration Statements”). Purchaser agrees to
use good faith and diligent efforts to prepare and file the Registration
Statements and to cause the Registration Statements to be declared effective in
each jurisdiction where required, and shall commence the process of obtaining
the Registrations within the Assumption Commencement. Seller agrees to provide
Purchaser and its auditor with reasonable assistance and cooperation, at no cost
or expense to Seller, in preparing the Registration Statements, including,
without limitation, by providing Seller with access to any audited and unaudited
financial statements previously prepared by Seller and its auditors, bank
statements, general ledgers, accountant’s work papers, property records, and
such other books and records as Purchaser may reasonably request, and by
providing an assurance or representation letter on Purchaser’s auditor’s form
and a response to the Audit Inquiry Letter (as defined below) from Seller’s
counsel on such counsel’s standard form of response to an audit inquiry letter,
all in order to prepare such

- 23 -



--------------------------------------------------------------------------------



 



Registration Statements (provided that in no event shall Seller or any affiliate
of Seller have any liability to Purchaser or its auditor for the assurances or
representations made therein). In the event that the Purchaser’s Condition
Precedent contained in this Section 8(a)(ii) is not satisfied prior to the
expiration of the Lender’s Approval Period, Purchaser shall have the right to
terminate this Agreement, whereupon all rights and obligations of the parties
hereunder shall immediately terminate (other than those obligations that
expressly survive termination) and Seller shall return the Earnest Money Note to
Purchaser. In the event that (a) the OP Units are duly registered pursuant to a
Registration Statement that has been declared effective by the SEC and by each
other jurisdiction where each of the Beneficial Owners reside, but the
Registration Statement is not yet effective in certain other jurisdictions where
each of the beneficial owners of the Other DSTs reside, and (b) Purchaser has
received comments and feedback on the Registration Statements from each
jurisdiction such that Purchaser reasonably determines that material changes
will be required to the disclosure statement contained in the Registration
Statement before it will become effective in those remaining jurisdictions in
accordance with the laws, rules and regulations of each such jurisdiction, then
Purchaser may elect to defer Closing on the Property under this Agreement until
such time as the Registration Statements become effective in such other
jurisdictions or the Purchaser believes no further material changes will be
required to the disclosure statement contained in the Registration Statements.
For the avoidance of doubt, Seller and Purchaser intend to proceed to Closing as
soon as reasonably practicable, and Purchaser will only defer Closing to the
extent it has a reasonable belief that material changes to the disclosure
statement contained in the Registration Statements will be required. Purchaser

- 24 -



--------------------------------------------------------------------------------



 



will provide regular status updates to Seller with respect the effectiveness of
the Registration Statements in each jurisdiction, and, to the extent Purchaser
believes a material change to the disclosure statement contained in the
Registration Statements will be required, Purchaser will share any
correspondence received from any jurisdiction on the issue and will discuss the
issue with Seller and explain the basis of Purchaser’s belief that such a
material change will be required. Notwithstanding the foregoing, Seller
understands and acknowledges that any determination regarding the materiality of
any change in or issue relating to the Registration Statement shall be made by
Purchaser.
          (iii) Immediately following the time that the Registration Statement
filed with the SEC and each applicable state or other jurisdiction is declared
effective, Seller shall have confirmed to Purchaser its acceptance of the Net
Purchase Price in the form OP Units, which acceptance shall be in Seller’s sole
discretion.
          (iv) Title shall have been approved by Purchaser under Section 4 with
Title Insurer standing ready to issue an owner’s policy of title insurance (and
an endorsement to the existing mortgagee’s title insurance policy in the form
required by the Assumed Loan Lender) in the form customarily delivered in the
State insuring Purchaser’s interest in the Real Property, dated the day of the
Closing, with liability in the amount of the Purchase Price, subject only to the
Permitted Encumbrances and the encumbrances related to the Assumed Loan,
together with such endorsements as Purchaser reasonably may require and as are
available in the State in which the Real Property is located (the “Title
Policy”).
          (v) Seller shall have executed and delivered to Purchaser a
certificate (the “Certificate”) in the form attached hereto as Exhibit M
updating the representations

- 25 -



--------------------------------------------------------------------------------



 



and warranties of Seller through Closing, which Certificate Seller covenants to
deliver unless material new matters or knowledge of a material defect arises, in
which case Seller shall deliver a Certificate stating such matter. Purchaser may
then (i) waive such matter and consummate the transaction contemplated hereby or
(ii) terminate this Agreement, in which case neither party shall have any
further obligations or liabilities hereunder and any documents shall be returned
to the party depositing the same and the Earnest Money shall be returned to
Purchaser.
          (vi) There shall be no Hazardous Materials at the Property that were
not shown in the Phase I or Phase II (if applicable).
          In the event that any Purchaser’s Conditions Precedent is not
satisfied, Purchaser shall give written notice thereof to the Seller, and unless
Purchaser waives such Purchaser’s Conditions Precedent, this Agreement shall
terminate and both Seller and Purchaser shall thereafter be relieved from any
and all liability under this Agreement except for the indemnification and hold
harmless provisions contained in Section 7, and the Earnest Money Note shall be
returned to Purchaser.
          (b) As a condition precedent to Seller’s obligations to consummate the
purchase and sale transaction contemplated herein (“Seller’s Conditions
Precedent”), (i) Purchaser shall have duly performed in all material respects
each and every covenant and agreement to be performed by Purchaser pursuant to
this Agreement, (ii) Purchaser’s representations, warranties and covenants shall
be true and correct in all material respects as of the Closing Date,
(iii) Assumed Loan Lender shall have granted the Assumption Approval pursuant to
the terms of Section 8(a)(i) above, and (iv) Purchaser shall have obtained the
Registrations pursuant to the terms of Section 8(a)(ii) above. In the event that
any Seller’s

- 26 -



--------------------------------------------------------------------------------



 



Conditions Precedent are not satisfied, Seller shall give written notice thereof
to the Purchaser, and unless Seller waives such Seller’s Conditions Precedent,
this Agreement shall terminate and both Purchaser and Seller shall thereafter be
relieved from any and all liability under this Agreement except for the
indemnification and hold harmless provisions contained in Section 7.
     9. ADDITIONAL COVENANTS OF SELLER
          Seller hereby covenants with Purchaser, as follows:
          (a) Seller shall not enter into any Contract with respect to the
Property which will survive the Closing or will otherwise affect the use,
operation or enjoyment of the Property after the Closing, unless Seller first
shall have obtained Purchaser’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed. If Purchaser has not notified
Seller within five (5) business days of receipt of a request for approval of its
decision, Purchaser shall be deemed to have approved the matter.
          (b) The Existing Insurance Policies, or equivalent coverage, shall
remain continuously in force through the day of the Closing.
          (c) At all times prior to the Closing, Seller shall (i) operate and
manage the Property in substantially the same manner it presently operates and
manages the Property (provided, however, that Seller shall not be required to
make any capital repairs to the Property or any component thereof) and Seller,
shall not make any withdrawals from any capital reserve accounts in amounts in
excess of $10,000.00 without providing written notice to Purchaser,
(ii) maintain all material present services, (iii) maintain the Property in good
repair and working order, reasonable wear and tear excepted, and (iv) perform
when due all of Seller’s material obligations under the Leases, the instruments
securing any mortgage lien on the Property, Contracts, Governmental Approvals
and other agreements relating to the Property and otherwise in accordance with
applicable laws, ordinances, rules and regulations affecting the Property.

- 27 -



--------------------------------------------------------------------------------



 



Prior to and as of the Closing, Seller shall cause all vacant units to be made
rent-ready and available for occupancy based on standards and methods used by
Seller prior to execution of this Agreement and shall cause all appliances in
all vacant units to be clean and in working order (the “Appliance Standards”).
Purchaser shall receive a credit of One Thousand and No/100 Dollars ($1,000.00)
for each unit that became vacant on a date that is five (5) or more days prior
to Closing and that is not rent-ready (as reasonably determined by Purchaser
based on standards customary in the industry) and available for occupancy as of
the day of Closing, provided that such $1,000.00 shall not include any costs to
cause the appliances to meet the Appliance Standards. After full execution of
this Agreement and until the Closing, Seller shall maintain all existing
personnel on the Property in their current employment positions at their current
rates of compensation. In the event of the Closing of the purchase of the
Property, Purchaser shall not retain the existing employees and management
agents of Seller for the Property, and, accordingly, on the Closing, Seller
shall (i) cause all employment and management agreements respecting the Property
to be terminated, and deliver evidence of such termination to Purchaser, and
(iii) remove all employees and management personnel from the Property. Except
for the obligation of Seller to use its reasonable efforts to fully enforce the
material obligations of Tenants under the Leases, nothing contained in this
Section 9(c) shall be deemed or construed as imposing any obligations of such
Tenants onto Seller. Seller shall terminate, as of the day of the Closing, those
of the Contracts designated in writing by Purchaser (no less than forty-five
(45) days prior to Closing) which may by their terms be so terminated. None of
the Personal Property shall be removed from the Real Property, unless replaced
by Personal Property of equal or greater utility and value unless such Personal
Property has no value or use at the Property.

- 28 -



--------------------------------------------------------------------------------



 



          (d) Seller shall pay or contest the same (with notice to Purchaser of
any such contests) in full, prior to the Closing, all bills and invoices for
labor, goods, utility charges, material and services of any kind relating to the
Property.
          (e) Seller agrees to pay any brokerage or leasing fee or similar
commission or other compensation with respect to the Leases, if any (“Leasing
Commissions”), which is or will become due and payable prior to the Closing,
except for lease renewals, or exercises of expansion options, entered into after
the date of this Agreement which shall be Purchaser’s obligation if the Closing
occurs. The amount of such fees or commissions due on an absolute basis prior to
Closing will be credited against the Purchase Price payable by Purchaser at the
Closing; provided, however, that all such fees or commissions or other
compensation due or payable after the Closing on an absolute or contingent basis
(including fees or commissions or other compensation with respect to renewals,
but only to the extent disclosed on Exhibit I) shall become obligations of
Purchaser after the Closing.
          (f) After the date hereof and prior to the Closing, (i) Seller shall
not enter into any new leases with respect to the Property without Purchaser’s
prior written consent unless such new leases are on Seller’s standard form
residential lease, the rent and landlord concessions and incentives are
consistent with Seller’s current practices, and the leases are otherwise entered
into in the ordinary course of Seller’s business of leasing and operating the
Property, (ii) except for leases described above, no part of the Property, or
any interest therein, shall be alienated, liened, encumbered or otherwise
transferred, and (iii) Seller shall make all payments of principal and interest
required under any mortgages encumbering the Property due prior to the Closing.
          (g) Seller shall promptly notify Purchaser of any change in any
condition with respect to the Real Property or of any event or circumstance
which makes any representation or

- 29 -



--------------------------------------------------------------------------------



 



warranty of Seller to Purchaser under this Agreement materially untrue or
misleading, or any covenant of Seller under this Agreement incapable or less
likely of being performed.
          (h) Seller shall deliver to Purchaser on a monthly basis until Closing
updated operating statements and Rent Rolls.
          (i) Seller shall not apply any tenant’s security deposit unless the
tenant is out of its premises as of Closing.
          (j) Seller shall give Purchaser prompt notice of any fire or other
casualty affecting the Property.
          (k) Seller shall give Purchaser prompt notice of any violation issued
in writing and received by Seller by any governmental authorities with respect
to the Property.
     10. SELLER’S CLOSING DOCUMENTS
          At the Closing, Seller shall deliver to Purchaser the following, in
form and substance reasonably acceptable to Purchaser:
          (a) A special warranty deed executed by Seller (the “Deed”), in a form
customary for the jurisdiction where the Property is located and otherwise
satisfactory to Seller, Purchaser and Title Insurer, free and clear of all
liens, encumbrances, security interests, options and adverse claims of any kind
or character except the Permitted Encumbrances and the encumbrance of the
Assumed Loan.
          (b) A Bill of Sale, executed by Seller (the “Bill of Sale”) in the
form attached hereto as Exhibit O, transferring, conveying and assigning and
warranting to Purchaser, the Personal Property, free and clear of all liens,
encumbrances, security interests, options and adverse claims of any kind or
character other than the Permitted Encumbrances and the encumbrance of the
Assumed Loan, together with the original certificates of title thereto, if any.

- 30 -



--------------------------------------------------------------------------------



 



          (c) An assignment (the “Contract Assignment”) in the form attached
hereto as Exhibit P, executed by Seller, to Purchaser, of (i) those of the
Contracts which Purchaser has elected in writing to assume (the “Assigned
Contracts”) with the agreement of Seller to indemnify, protect, defend and hold
Purchaser harmless from and against any and all claims, damages, losses, costs
and expenses (including attorneys’ fees) arising in connection with the Assigned
Contracts and related to the period prior to the Closing and a comparable
indemnity from Purchaser relating to the period following the Closing, (ii) any
and all guarantees and warranties used or made in connection with the operation,
construction, improvement, alteration or repair of the Property, and (iii) all
right, title and interest of Seller and its agents in and to the Intangible
Personal Property (including the Governmental Approvals to the extent
assignable).
          (d) An assignment of lessor’s interest in the Leases (the “Lease
Assignment”) in the form attached hereto as Exhibit Q executed by Seller, to
Purchaser, together with an agreement by Seller to indemnify, protect, defend
and hold Purchaser harmless from and against any and all claims, damages,
losses, costs and expenses (including attorneys’ fees) arising in connection
with the Leases relating to the period prior to the Closing and a comparable
indemnity from Purchaser relating to the period following the Closing.
          (e) To the extent not previously delivered to Purchaser, originals of
the Leases, the Contracts which have not been terminated pursuant to
Section 9(c), certificate(s) of occupancy and other instruments evidencing the
Governmental Approvals in Seller’s possession or, if such originals are not
available, copies certified by Seller to be true, correct and complete copies of
such originals.
          (f) Any keys in the possession of Seller to all locks located in the
Property.

- 31 -



--------------------------------------------------------------------------------



 



          (g) Letters executed by Seller and Seller’s management agent, if any,
addressed to all Tenants, in form of Exhibit R attached hereto, notifying and
directing payment of all rent and other sums due from Tenants from and after the
date of the Closing to be made at Purchaser’s direction.
          (h) Reasonable proof of the due authorization, execution and delivery
by Seller of this Agreement and the documents delivered by Seller pursuant
hereto.
          (i) A Rent Roll, prepared not more than one (1) business day prior to
Closing, certified by Seller to be true and correct.
          (j) An affidavit from Seller in the form attached hereto as Exhibit L
certifying that such Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.
          (k) The Certificate.
          (l) A standard termite bond if Purchaser’s inspections reveal active
infestation by wood destroying insects.
          (m) Executed counterparts of the Loan Assumption Documents.
          (n) The original Earnest Money Note.
          (o) Any other documents, instruments or agreements called for
hereunder which have not previously been delivered and are reasonably necessary
or required (A) by Title Insurer to issue the Title Policy or (B) by the Assumed
Loan Lender or Purchaser in connection with the assumption of the Assumed Loan
by Purchaser (including, the Loan Assumption Documents), the release of Seller
or any guarantor that is affiliated with Seller from all obligations under the
Assumed Loan from and after the Closing and the transfer from Seller to

- 32 -



--------------------------------------------------------------------------------



 



Purchaser of any and all escrow or reserve accounts related to the Property
(whether held by Seller or the Assumed Loan Lender) and security deposits
related to the Leases.
     11. PURCHASER’S CLOSING DOCUMENTS
          At the Closing, Purchaser shall deliver to Seller:
          (a) An executed counterpart of the Contract Assignment.
          (b) An executed counterpart of the Lease Assignment.
          (c) The Purchase Price, net of prorations, by issuance of the OP Units
in accordance with the terms of Section 3(c) above.
          (d) Executed counterparts of the Loan Assumption Documents.
          (e) Reasonable proof of the authority of Purchaser’s signatories.
          (f) An executed counterpart of the Tax Protection Agreement in the
form attached hereto as Exhibit H, for each Beneficial Owner that has also
executed a Tax Protection Agreement.
          (g) The documents necessary to transfer the OP Units to each
Beneficial Owner that has executed and delivered the documents required by
Section 3(c).
          (h) Any other documents, instruments or agreements reasonably
necessary to close the transaction as contemplated by this Agreement or by the
Assumed Loan Lender or Seller in connection with the assignment of the Assumed
Loan by Seller (including, the Loan Assumption Documents), the release of Seller
or any guarantor that is affiliated with Seller from all obligations under the
Assumed Loan from and after the Closing and the transfer from Seller to
Purchaser of any and all escrow or reserve accounts related to the Property
(whether held by Seller or the Assumed Loan Lender) and security deposits
related to the Leases.

- 33 -



--------------------------------------------------------------------------------



 



     12. PRORATIONS AND ADJUSTMENTS
          The following shall be prorated and adjusted between Seller and
Purchaser as of the day of the Closing, except as otherwise specified:
          (a) Collected Rents and other charges, other than for Tenants who owe
Delinquent Rents (as hereinafter defined), shall be prorated by credit to
Purchaser. Prepaid rents and other charges shall be credited to Purchaser. The
rent and all other sums which are due and payable to Seller by any tenant but
uncollected as of the Closing shall not be adjusted, but Purchaser shall cause
the rent and other sums for the period prior to Closing to be remitted to Seller
if, as, and when collected (but Purchaser shall not be required to take legal
action for such amounts accruing prior to the Closing). At Closing, Seller shall
deliver to Purchaser a schedule of all rent, charges and other amounts payable
by tenants after the Closing with respect to which Seller is entitled to receive
a share under this Agreement, and any amount due and owing to Seller before the
Closing by tenants under the Leases which are unpaid on the date of Closing
(such amounts are collectively referred to herein as the “Delinquent Amounts”).
Rental and other payments received by Purchaser from tenants shall first be
applied toward Purchaser’s actual out-of-pocket costs (including reasonable
attorneys’ fees) of collection, and then toward the payment of current rent and
other charges owed to Purchaser for periods after the Closing, and any excess
monies received shall be applied toward the payment of Delinquent Amounts;
provided, however, that any rent received by Purchaser from tenants who owe
Delinquent Amounts during the month in which the Closing occurs shall first be
applied to the payment of such tenants’ Delinquent Amounts, if any, with respect
to the month in which the Closing occurs, and not toward the payment of rent and
other charges for previous or subsequent months. Purchaser may not waive any
Delinquent Amounts or modify a Lease so as to reduce amounts or charges owed
under Leases for any period in which Seller is entitled to receive a share of
charges

- 34 -



--------------------------------------------------------------------------------



 



or amounts, without first obtaining the written consent of Seller. If a
Delinquent Amount due Seller is not paid by a tenant within the later of
(x) sixty (60) days after Closing or (y) sixty (60) days after billing therefor,
Seller shall have the right to attempt to effect collection by litigation or
otherwise so long as Seller does not take any action which would affect such
tenant’s right to occupy its leased premises or terminate its lease. With
respect to Delinquent Amounts owed by tenants that are no longer tenants of the
Property as of the date of Closing, Seller shall retain all rights relating
thereto.
          (b) The amount of all security and other Tenant deposits and interest
due thereon, if any, shall be transferred to Purchaser. Purchaser shall assume
at Closing the obligation, if any, to pay security and other deposits to tenants
under the Leases, to the extent that such deposits are transferred to Purchaser
at Closing. Seller shall indemnify and hold Purchaser harmless for the amounts,
if material, by which (i) the amount of security and other deposits (together
with interest due thereon as may be required by law or by the Lease), required
to be held under the terms of the Leases exceeds (ii) the amount actually
transferred to Purchaser at Closing.
          (c) To the extent not covered by any tax escrows to be assigned to
Purchaser at Closing pursuant to Section 12(g) below, accrued general real
estate, personal property and ad valorem taxes and assessments for the current
tax year shall be prorated on the basis of bills, if available prior to the
Closing, which shall be re-prorated after Closing on the basis of actual bills
received covering the period which includes the Closing Date.
          (d) Fuel, water and sewer service charges, and charges for gas,
electricity, telephone and all other utility and fuel charges, as well as all
deposits to utility companies, governmental entities or any other person shall
be prorated ratably on the basis of the last

- 35 -



--------------------------------------------------------------------------------



 



ascertainable bills (and reprorated upon receipt of the actual bills or
invoices) to the extent not paid directly by tenants under their respective
Leases unless final meter readings and final invoices can be obtained. To the
extent practicable, Seller shall cause meters for utilities to be read not more
than one (1) day prior to the date of Closing.
          (e) Amounts due, commissions, up-front revenues and incentives, and
prepayments under the Contracts to be assigned to Purchaser. All amounts for
services rendered or materials furnished under the Contracts assumed by
Purchaser and accruing after the Closing Date shall be the responsibility of
Purchaser.
          (f) Assignable license and permit fees paid on an annual or other
periodic basis.
          (g) All escrow and reserve accounts (including without limitation, all
capital improvement reserves and taxes and insurance escrows) held by Assumed
Loan Lender in connection with the Assumed Loan and those held by Seller, if
any, shall be assigned to Purchaser but there will be no adjustment to the
Purchase Price or proration thereof.
          (h) Such other items that are customarily prorated in transactions of
this nature (including, without limitation, any utilities paid by Seller under
the Leases) shall be prorated; provided, however, that any insurance premiums
shall not be prorated, but rather Seller shall cancel the Existing Insurance
Policies as of Closing (and seek a separate refund from its insurer of any
unearned premiums) and thereafter Purchaser shall obtain its own property
insurance in conformance with the Assumed Loan Documents.
          Purchaser shall be deemed to be the owner of the Property and,
therefore, entitled to the income from the Property and responsible for the
expenses of the Property for the entire day upon which the Closing occurs. All
such prorations shall be made on the basis of the actual

- 36 -



--------------------------------------------------------------------------------



 



number of days of the month which shall have elapsed as of the day of the
Closing. To the extent information necessary to make such prorations is not
available at the Closing or is determined to be inaccurate or incomplete after
Closing, the amount of such prorations shall be subject to adjustment in cash
after the Closing as and when complete and accurate information becomes
available. All prorations shall otherwise be final. Seller and Purchaser agree
to cooperate and use their best efforts to make such adjustments no later than
sixty (60) days after the Closing as to all items except tax prorations, subject
to mutual agreement to extend such sixty (60) day period, and with respect to
tax prorations, to the extent not covered by any tax escrows to be assigned to
Purchaser at Closing pursuant to Section 12(g) above, the parties shall make
such adjustments upon receipt of the actual tax bills covering the period in
which the Closing Date occurs. Except as set forth in this Section 12, all items
of income and expense for the period prior to the Closing Date will be for the
account of Seller, and all items of income and expense for the period on and
after the Closing Date will be for the account of Purchaser, all as determined
by the accrual method of accounting. Bills received after the Closing Date which
relate to expenses incurred, services performed or other amounts allocable to
the period prior to the Closing Date shall be paid by Seller.
          (i) Amounts on deposit with utility companies shall be credited to
Seller at Closing, and promptly following the Closing, Purchaser shall inform
such utilities of such change in ownership of the Property. Seller shall, from
and after the Closing, at Seller’s sole cost and expense, have control over any
ongoing tax appeals as to the Property that were commenced prior to the Closing
and that pertain solely to the periods that Seller owned the Property. Seller
shall, as applicable, retain all proceeds or reductions obtained from such
appeals

- 37 -



--------------------------------------------------------------------------------



 



or pay all additional taxes or delinquencies imposed for such periods. Seller
shall keep Purchaser informed as to any such appeals.
     13. CLOSING
          The “Closing” of the transaction contemplated by this Agreement (that
is, the payment of the Purchase Price by issuing or becoming irrevocably
committed to issue, as applicable, the OP Units, the return to Purchaser of the
Earnest Money Note, the transfer of title to the Property, and the satisfaction
of all other terms and conditions of this Agreement) shall occur in escrow by
each party delivering their respective documents and funds to the Title Insurer
with closing instructions consistent with this Agreement, or if deemed to be
necessary, at 10:00 a.m. local time at the offices of the Title Insurer (or at
such other location as agreed upon by the parties) on the date that is five
(5) business days after the satisfaction of all Purchaser’s Conditions Precedent
and Seller’s Conditions Precedent. The “Closing Date” shall be the date of
Closing. Within ninety (90) days following Closing, Purchaser shall re-name the
Property so as to exclude any reference to “Mission” or any derivation thereof,
as applicable, unless Grubb & Ellis Property Management TRS, LLC, a Delaware
limited liability company and an affiliate of Purchaser, Mission Residential
Management, LLC, a Virginia limited liability company, MR Holdings, LLC, a
Virginia limited liability company, Forward Capital, LLC, a Delaware limited
liability company, and Christopher C. Finlay, an individual resident of the
Commonwealth of Virginia, all affiliates of Seller, shall have closed under that
certain Asset Purchase Agreement dated as of the Effective Date. Purchaser may
continue to use the name “Mission” or any derivation thereof with respect to the
Property during such 90-day period, and if requested by Purchaser, Seller agrees
to grant a license to Purchaser, at not cost to Purchaser, to use the name
“Mission” or any derivation thereof with respect to the Property during such
90-day period.

- 38 -



--------------------------------------------------------------------------------



 



     14. CLOSING COSTS
          Purchaser shall pay the cost of the Title Policy and its lender’s
title policy and/or endorsement, the Survey, all transfer and recordation taxes
and fees, all of the Title Insurer’s closing fees (including those for a “New
York Style” closing) and recording fees. Seller shall be responsible for all
accrued taxes of Seller prior to Closing and income taxes and other such taxes
of Seller attributable to the sale of the Property to Purchaser. Purchaser shall
be solely responsible for all costs associated with assuming the Assumed Loan,
including, without limitation, paying all assumption and review fees, costs and
expenses, if any. Each party shall bear the expense of its own counsel. In
addition, all costs of Purchaser’s due diligence activities incurred prior to
the Effective Date, including any engineering, environmental reports and lease
and expense audits, as well as the cost of any examinations or inspections
pursuant to Section 7 above, shall be paid by Purchaser.
     15. LOSS BY FIRE, OTHER CASUALTY OR CONDEMNATION
          (a) In the event that prior to the Closing, the Improvements, or any
part thereof, are destroyed or materially damaged (as defined in Section 15(e)),
Purchaser shall have the right, exercisable by giving notice to Seller within
fifteen (15) business days after receiving written notice of such damage or
destruction, either (i) to terminate this Agreement, in which case neither party
shall have any further rights or obligations hereunder except any
indemnification obligations of Purchaser, any documents shall be returned to the
party depositing the same and the Earnest Money Note shall be returned to
Purchaser, or (ii) to accept the Improvements in their then condition and to
proceed with the Closing with an abatement or reduction in the Purchase Price in
the amount of the deductible for the applicable insurance coverage, and to
receive an assignment of all of Seller’s rights to any insurance proceeds
payable by reason of such damage or destruction. If Purchaser elects to proceed
under clause (ii) above,

- 39 -



--------------------------------------------------------------------------------



 



Seller shall not compromise, settle or adjust any claims to such proceeds
without Purchaser’s prior written consent.
          (b) In the event that prior to the Closing there is any non-material
damage to the Improvements, or any part thereof, Seller shall repair or replace
such damage prior to the Closing. Notwithstanding the preceding sentence, in the
event Seller is unwilling or unable to repair or replace such damage, Seller
shall notify Purchaser of such fact (“Seller’s Notice”) and Purchaser thereafter
shall have the right, exercisable by giving Seller notice within fifteen (15)
business days after receiving Seller’s Notice either (i) to terminate this
Agreement, in which case neither party shall have any further rights or
obligations hereunder except any indemnification obligations of Purchaser, any
documents shall be returned to the party depositing the same and the Earnest
Money Note shall be returned to Purchaser, or (ii) to accept the Improvements in
their then condition with an abatement or reduction in the Purchase Price in the
amount of the deductible for the applicable insurance coverage and proceed with
the Closing, in which case Purchaser shall be entitled to an assignment of all
of Seller’s rights to insurance proceeds payable by reason of such non-material
damage. For purposes of contemplating any repairs or replacements under this
Section 15(b), the Closing may be extended for a reasonable time to allow such
repairs or replacements to be made by Seller.
          (c) In the event that prior to the Closing, all or any material
portion (as defined in Section 15(e)) of the Land and Improvements are subject
to a taking by public authority, Purchaser shall have the right, exercisable by
giving notice to Seller within fifteen (15) business days after receiving
written notice of such taking, either (i) to terminate this Agreement, in which
case neither party shall have any further rights or obligations hereunder except
any indemnification obligations of Purchaser, any documents shall be returned to
the party depositing

- 40 -



--------------------------------------------------------------------------------



 



the same and the Earnest Money Note shall be returned to Purchaser, or (ii) to
accept the Land and Improvements in their then condition, without a reduction in
the Purchase Price, and to receive an assignment of all of Seller’s rights to
any condemnation award payable by reason of such taking. If Purchaser elects to
proceed under clause (ii) above, Seller shall not compromise, settle or adjust
any claims to such award without Purchaser’s prior written consent.
          (d) In the event that prior to the Closing, any non-material portion
of the Land or Improvements is subject to a taking, Purchaser shall accept the
Property in its then condition and proceed with the Closing, in which case
Purchaser shall be entitled to an assignment of all of Seller’s rights to any
award in connection with such taking. In the event of any such non-material
taking, Seller shall not compromise, settle or adjust any claims to such award
without Purchaser’s prior written consent.
          (e) For the purpose of this Section 15, damage to the Improvements or
a taking of a portion thereof shall be deemed to involve a material portion
thereof if the reasonably estimated cost of restoration or repair of such damage
or the amount of the condemnation award with respect of such taking shall exceed
One Hundred Thousand and No/100 Dollars ($100,000.00), or if the number of
parking spaces is reduced or if the entrances and entrance signs are relocated.
          (f) Seller agrees to give Purchaser prompt notice of any taking,
damage or destruction of the Land or Improvements.
          (g) The provisions of this Section 15 shall survive the Closing.
     16. DEFAULT
          (a) Notwithstanding anything to the contrary contained in this
Agreement, if after Seller materially breaches a representation or warranty of
Seller hereunder or defaults under the terms of this Agreement, at Purchaser’s
option, Purchaser may elect as its sole remedy (i) to

- 41 -



--------------------------------------------------------------------------------



 



terminate this Agreement, whereupon the Earnest Money Note shall be returned to
Purchaser and neither party shall have any rights or obligations under this
Agreement, except those that expressly survive a termination of this Agreement,
and in the event such material breach is also intentional, Seller shall
reimburse Purchaser for Purchaser’s actual out-of-pocket costs and expenses
incurred in connection the transaction contemplated by this Agreement
(including, without limitation, reasonable attorneys’ fees) up to the Cap, or
(ii) Purchaser may sue Seller for specific performance of the sale of the
Property in accordance with the terms of this Agreement.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, if Purchaser defaults under the terms of this Agreement, the Earnest
Money Note shall become due and payable to Seller as liquidated damages, which
shall be Seller’s sole and exclusive remedy at law or equity against Purchaser,
and neither party shall have any rights or obligations under this Agreement
except those that expressly survive a termination of this Agreement. Seller and
Purchaser acknowledge and agree that (1) the Earnest Money Note is a reasonable
estimate of and bears a reasonable relationship to the damages that would be
suffered and costs incurred by Seller as a result of having withdrawn the
Property from sale and the failure of Closing to occur due to a default of
Purchaser under this Agreement; (2) the actual damages suffered and costs
incurred by Seller as a result of such withdrawal and failure to close due to a
default of Purchaser under this Agreement would be extremely difficult and
impractical to determine; (3) Purchaser seeks to limit its liability under this
Agreement to the amount of the Earnest Money Note in the event this Agreement is
terminated and the transaction contemplated by this Agreement does not close due
to a default of Purchaser under this Agreement; and (4) the Earnest Money Note
shall be and constitute valid liquidated damages and not a penalty.

- 42 -



--------------------------------------------------------------------------------



 



     17. INTENTIONALLY OMITTED
     18. BROKERS
          (a) Purchaser hereby acknowledges that it is liable for, and agrees to
pay at Closing, a brokerage commission to FBR Capital Markets & Co. (“FBR”)
pursuant to the terms of that certain agreement entered into by FBR and an
affiliate of Seller on January 29, 2010, as amended by that certain first
amendment to engagement letter dated August 21, 2010. Seller represents and
warrants to Purchaser that no other brokerage commissions, finder’s fees or
other compensation is due or payable by reason of the actions of Seller with
respect to the transaction contemplated hereby. Seller agrees to indemnify and
hold Purchaser harmless from and against any losses, damages, costs and expenses
(including attorneys’ fees) incurred by Purchaser by reason of any breach or
inaccuracy of the representation and warranty contained in this Section 18(a).
          (b) Except as provided above, Purchaser represents and warrants to
Seller that Purchaser has not entered into any agreement or incurred any
obligation which might result in the obligation to pay any brokerage commission,
finder’s fee or other compensation with respect to the transaction contemplated
hereby. Purchaser agrees to indemnify and hold Seller harmless from and against
any losses, damages, costs and expenses (including attorneys’ fees) incurred by
Seller by reason of any breach or inaccuracy of the representation and warranty
contained in this Section 18(b).
          (c) The provisions of this Section 18 shall survive the Closing.
     19. MISCELLANEOUS
          (a) Each individual and entity executing this Agreement hereby
represents and warrants that he or it has the capacity set forth on the
signature pages hereof with full power

- 43 -



--------------------------------------------------------------------------------



 



and authority to bind the party on whose behalf he or it is executing this
Agreement to the terms hereof.
          (b) This Agreement is the entire Agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
between the parties with respect to the matters contained in this Agreement. Any
waiver, modification, consent or acquiescence with respect to any provision of
this Agreement shall be set forth in writing and duly executed by or in behalf
of the party to be bound thereby. No waiver by any party of any breach hereunder
shall be deemed a waiver of any other or subsequent breach.
          (c) This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Agreement attached thereto.
          (d) Any communication, notice or demand of any kind whatsoever which
either party may be required or may desire to give to or serve upon the other
shall be in writing and delivered by personal service (including express or
courier service), by overnight courier or by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

         
 
  Seller:   Mission Preston Wood, DST
 
      10467 White Granite Drive, Suite 300
 
      Oakton, Virginia 22124
 
      Attn: Christopher Finlay
 
       
 
  Purchaser:   Grubb & Ellis Apartment REIT Holdings, L.P.
 
      1606 Santa Rosa Road, Suite 109
 
      Richmond, Virginia 23229
 
      Attn: Gus R. Remppies

- 44 -



--------------------------------------------------------------------------------



 



Any party may change its address for notice by written notice given to the other
in the manner provided in this Section. Any such communication, notice or demand
shall be deemed to have been duly given or served on the date personally served,
if by personal service, or on the date shown on the return receipt or other
evidence of delivery, if mailed or sent by overnight delivery.
          (e) The parties agree to execute such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.
          (f) The making, execution and delivery of this Agreement by the
parties hereto has been induced by no representations, statements, warranties or
agreements other than those expressly set forth herein.
          (g) Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid under applicable law, but, if any
provision of this Agreement shall be invalid or prohibited thereunder, such
invalidity or prohibition shall be construed as if such invalid or prohibited
provision had not been inserted herein and shall not affect the remainder of
such provision or the remaining provisions of this Agreement.
          (h) The language in all parts of this Agreement shall be in all cases
construed simply according to its fair meaning and not strictly for or against
any of the parties hereto. Section headings of this Agreement are solely for
convenience of reference and shall not govern the interpretation of any of the
provisions of this Agreement.
          (i) This Agreement shall be governed by and construed in accordance
with the laws of the State.
          (j) This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and to their respective transferees, successors, and
assigns; provided, however, that neither this Agreement nor any of the rights or
obligations of Seller hereunder shall be

- 45 -



--------------------------------------------------------------------------------



 



transferred or assigned by Seller without the prior written consent of Purchaser
except in connection with like-kind exchanges under Section 1031 of the Internal
Revenue Code, provided that no such assignment shall relieve Seller of its
obligations hereunder. Purchaser shall have the right to assign all of its
right, title and interest under this Agreement without the prior written consent
of Seller (but with prior written notice to Seller) to a wholly-owned subsidiary
of Purchaser, to an entity managed or controlled by Purchaser or to an affiliate
of Purchaser, provided that no such assignments shall relieve Purchaser of its
obligations hereunder.
          (k) All Exhibits attached hereto are incorporated herein by reference.
          (l) Notwithstanding anything to the contrary contained herein, this
Agreement shall not be deemed or construed to make the parties hereto partners
or joint venturers, or to render either party liable for any of the debts or
obligations of the other, it being the intention of the parties to merely create
the relationship of seller and purchaser with respect to the Property to be
conveyed as contemplated hereby.
          (m) This Agreement shall not be recorded or filed in the public land
or other public records of any jurisdiction by either party and any attempt to
do so may be treated by the other party as a breach of this Agreement.
          (n) During the period from the date of execution of this Agreement
until the Closing or this Agreement is terminated, Seller agrees not to market
the Property for sale, accept any offer for purchase, offer the Property for
joint venture, apply for any financing, divulge to any potential purchaser or
joint venturer or lender any written material with respect to the Property nor
divulge nor communicate in any way to any potential purchaser or joint venturer
or lender with respect to the Property, any information with respect to the
Property.

- 46 -



--------------------------------------------------------------------------------



 



          (o) Unless provided to the contrary in any particular provision, all
time periods shall refer to calendar days and shall expire at 5:00 p.m. Eastern
Time on the last of such days; provided, however, that if the time for the
performance of any obligation expires on a day which is not a “business day”
(which term shall mean a Saturday, Sunday and days on which banks in the state
where the Property is located are closed), the time for performance shall be
extended to the next business day.
          (p) Seller acknowledges that Purchaser is a subsidiary of Grubb &
Ellis Apartment REIT, Inc. (“Parent”), a publicly registered company that is
required to disclose the existence of this Agreement upon full execution and to
make certain filings with the Securities and Exchange Commission (the “SEC
Filings”) that relate to the most recent pre-acquisition fiscal year (the
“Audited Year”) and the current fiscal year through the date of acquisition (the
“Stub Period”) for the Property. To assist Parent in preparing the SEC Filings,
Sellers agree to (a) deliver an audit inquiry letter regarding pending
litigation and other matters in the form attached hereto as Exhibit S (the
“Audit Inquiry Letter”) to Sellers’ counsel prior to Closing, and (b) provide
Parent with the following within thirty (30) days after the Closing: (i) access
to bank statements for the Audited Year and Stub Period, (ii) Rent Roll as of
the end of the Audited Year and Stub Period, (iii) operating statements for the
Audited Year and Stub Period (iv) access to the general ledger for the Audited
Year and Stub Period, (v) cash receipts schedule for each month in the Audited
Year and Stub Period, (vi) access to invoices for expenses and capital
improvements in the Audited Year and Stub Period, (vii) accounts payable ledger
and accrued expense reconciliations in the Audited Year and Stub Period,
(viii) check register for the three (3) months following the Audited Year and
Stub Period, (ix) copies of all insurance documentation for the Audited Year and
Stub Period, (x) copies of accounts receivable aging as

- 47 -



--------------------------------------------------------------------------------



 



of the end of the Audited Year and Stub Period along with an explanation for all
accounts over thirty (30) days past due as of the end of the Audited Year and
Stub Period, (xi) an executed assurance or representation letter from Seller to
Parent’s auditor on such auditor’s form (provided that in no event shall Seller
have any liability to Purchaser, Parent or such auditor for the assurances or
representations made therein, but Seller shall reasonably cooperate, at no cost
or expense to Seller, in connection with such audit, including, if required by
Parent’s auditor, answering a standard SAS 99 questionnaire from such auditor),
and (xii) an executed letter from Seller’s counsel in response to the Audit
Inquiry Letter on such counsel’s standard form of response to an audit inquiry
letter. The provisions of the foregoing two (2) sentences shall survive the
Closing for a period of 180 days.
          (q) In the event of a default by either party of its obligations under
this Agreement, the prevailing party in any action or proceeding in any court in
connection therewith (including any action for specific performance) shall be
entitled to recover from such other party its costs and expenses, including
reasonable legal fees and associated court costs.
          (r) Except as otherwise expressly provided herein, the execution and
delivery of this Agreement shall not be deemed to confer any rights upon, nor
obligate any of the parties hereto, to any person or entity other than the
parties hereto.
          (s) The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or any
other provision hereof.
     20. REPRESENTATIONS. WARRANTIES AND COVENANTS WITH RESPECT TO THE USA
PATRIOT ACT.
     All capitalized words and phrases and all defined terms used in the USA
Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) (as amended, the
“Patriot Act”) and in other statutes and all orders, rules and regulations of
the United States government and its various

- 48 -



--------------------------------------------------------------------------------



 



executive departments, agencies and offices related to the subject matter of the
Patriot Act, including, but not limited to, Executive Order 13224 effective
September 24, 2001, are hereinafter collectively referred to as the “Patriot
Rules” and are incorporated into this paragraph.
          (a) Purchaser hereby represents and warrants to Seller that each and
every “person” or “entity” affiliated with the respective party or that has an
economic interest in the respective party or that has or will have an interest
in the transaction contemplated by this Agreement or will participate, in any
manner whatsoever, in the purchase of the Property, are:
          (i) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224;
          (ii) in full compliance with the requirements of the Patriot Rules and
all other requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”);
          (iii) operated under policies, procedures and practices, if any, that
are in compliance with the Patriot Rules and available to Seller for Seller’s
review and inspection during normal business hours and upon reasonable prior
notice;
          (iv) not in receipt of any notice from the Secretary of State or the
Attorney General of the United States or any other department, agency or office
of the United States claiming a violation or possible violation of the Patriot
Rules;
          (v) not listed as a Specially Designated Terrorist or as a blocked
person on any lists maintained by the OFAC pursuant to the Patriot Rules or any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and

- 49 -



--------------------------------------------------------------------------------



 



regulations of the OFAC issued pursuant to the Patriot Rules or on any other
list of terrorists or terrorist organizations maintained pursuant to the Patriot
Rules;
          (vi) not a person who has been determined by competent authority to be
subject to any of the prohibitions contained in the Patriot Rules; and
          (vii) not owned or controlled by or now acting and or will in the
future act for or on behalf of any person or entity named in the Annex or any
other list promulgated under the Patriot Rules or any other person who has been
determined to be subject to the prohibitions contained in the Patriot Rules.
          (b) Purchaser covenants and agrees that in the event it receives any
notice that it or any of its beneficial owners or affiliates or participants
become listed on the Annex or any other list promulgated under the Patriot Rules
or indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, it shall immediately notify
Seller and, in such event, this Agreement shall automatically be deemed
terminated, in which event all Earnest Money shall be returned to Purchaser and
the parties shall have no further rights or obligations under this Agreement,
except for all other rights, liabilities or obligations that survive a
termination of this Agreement.
[Remainder of Page Intentionally Blank]

- 50 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

                  SELLER:   MISSION PRESTON WOOD, DST, a Delaware
        statutory trust    
 
                    By:   Mission Trust Services, LLC         Its:   Signatory
Trustee    
 
               
 
      By:   /s/ Christopher C. Finlay    
 
               
 
      Name:   Christopher C. Finlay    
 
               
 
      Title:   Manager    
 
               
 
                PURCHASER:   GRUBB & ELLIS APARTMENT REIT HOLDINGS, L.P., a
Virginia limited partnership    
 
                    By:   Grubb & Ellis Apartment REIT, Inc.     Its:   General
Partner
 
               
 
      By:   /s/ Stanley J. Olander, Jr.    
 
               
 
      Its:   Stanley J. Olander, Jr.    
 
               
 
      Title:   Chief Executive Officer    
 
               

S-1